—In a proceeding pursuant to Family Court Act article 8 for an order of protection, the appeal is from an order of the Family Court, Westchester County (Cooney, J.), entered November 7, 1994, which granted the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the order from which the appellant has appealed was entered upon her consent, and no appeal lies from an order entered on consent (see, CPLR 5511; Bahr v Bahr, 105 AD2d 725; Katz v Katz, 68 AD2d 536, 541). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.